Citation Nr: 1002782	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to payment of nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a July 2007 administrative decision 
in which the RO denied the Veteran's claim for nonservice-
connected pension benefits, finding that his countable annual 
family income exceeded the maximum annual pension rate (MAPR) 
set by law.

In June 2009, the Board remanded the case for the issuance of 
a supplemental statement of the case (SSOC).  In September 
2009, a SSOC was issued.  The case has been returned to the 
Board for further appellate consideration.  

As a final preliminary matter, in March 2009, the Veteran 
submitted a VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Aid and Attendance.  The Board 
construes this as a claim for entitlement to special monthly 
pension based on the need for the regular aid and attendance 
of another person or housebound status.  Since this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's annual family income for the year beginning 
December 1, 2006 exceeds the maximum annual income for 
nonservice-connected disability pension benefits for a 
veteran with one dependent.




CONCLUSION OF LAW

As the basic income eligibility requirements for nonservice-
connected disability pension benefits are not met, the claim 
for these benefits is without legal merit.  38 U.S.C.A. 
§ 101, 1501, 1503, 5107, 1521 (West 2002 & 2009); 38 C.F.R. 
§§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  As 
will be explained below, the claim lacks legal merit.  As the 
law is dispositive of the matter on appeal, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Even so, the Board notes that, in the administrative decision 
and in the May 2008 statement of the case, the RO explained 
how to establish entitlement to VA nonservice-connected 
disability pension benefits, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA, and 
afforded opportunity for the Veteran to provide information 
and evidence pertinent to the claim.  The Veteran submitted 
additional statements and copies of amounts paid for 
prescription drugs.  Subsequently, the claim was 
readjudicated in SSOCs issued in August 2008 and September 
2009.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed him.  Thus, even 
if the Board was to presume, for the sake of argument, that 
there is some deficiency insofar as preliminary VA notice and 
development, such would be inconsequential and, therefore, at 
most harmless error.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective notice 
has the burden of showing how the defective notice was 
harmful).

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  

A veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 
3.273.

Payments of any kind from any source (for example, life 
insurance proceeds) shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable MAPR by the countable income on the effective date 
of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-
time basis) will be counted, for pension purposes, for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21-1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.  

Effective December 1, 2006, the MAPR for a veteran with one 
dependent was $14,313.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  Effective December 1, 2007 and December 
1, 2008, the MAPRs for a veteran with one dependent were 
$14,643 and $15,493, respectively.  Id.  Medical expenses in 
excess of five percent of the MAPR, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  Five percent of the MAPR for the years 
beginning December 1, 2006, December 1, 2007, and December 1, 
2008 are $715, $732, and $774, respectively.

In November 2006, the Veteran filed a claim for disability 
pension benefits.  During the pendency of his appeal, he has 
asserted that, although he and his wife both receive Social 
Security income, and that this along with a little other 
income earned by his spouse, is in excess of the MAPR, he 
should be entitled to VA disability pension benefits because 
he spends at least $15,000 on medical expenses annually.  He 
also indicated that he suffers from rheumatoid arthritis in 
his feet and legs and cannot ride over ten miles, so his 
doctor comes to him.

Beginning December 1, 2006, the Veteran and his spouse were 
entitled to gross Social Security payments of $684.50 monthly 
and $936.50 monthly, respectively, before Medicare premiums 
have been made.  In addition, the Veteran's spouse had gross 
earnings of $1,090.95 monthly.  Thus, the Veteran's total 
countable family income annually, before consideration of 
recurring allowable medical expenses was $32,543.  

With regard to allowable medical expenses, the Veteran paid 
an AARP premium of $110 monthly, or $1,320 annually.  
Medicare premiums for both the Veteran and his spouse were 
$88.50 each for the month of December 2006 and $93.50 each 
monthly for the period from January 1, 2007 through November 
30, 2008.  For twelve months, the Veteran's family Medicare 
premiums totaled $2,234.  In addition, the Veteran reported 
other medical expenses (for prescription drugs) totaling 
$6,415.12.  The RO did not consider these expenses, because 
at any time the frequency of the medication could be changed 
or stopped by the doctor.  Adding the amount for prescription 
drugs ($6,415.12) to medical insurance and Medicare premiums 
($2,234) totals $8,649.12.

Even considering the Veteran's payments for prescription 
drugs as unreimbursed medical expenses and assuming no 
increases in income, total countable family income exceeds 
the MAPR for the years beginning December 1, 2006, December 
1, 2007, and December 1, 2008.  For 2006, the calculation of 
$32,543 - $8,649.12 - $715 results in $23,178.88; for 2007, 
the calculation of $32,543 - $8,649.12 - $732 results in 
$23,161.88; and for 2008, the calculation of $32,543 - 
$8,649.12 - $774 results in $23,119.88.  Where, as here, the 
law is dispositive, the matter on appeal must be terminated 
or denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the claim for 
nonservice-connected disability pension benefits must be 
denied.

As an aside, the Board notes that, in developing the 
Veteran's claim, information was received from Social 
Security Administration which showed that the amounts the 
Veteran and his spouse received in monthly benefits were 
slightly higher than that reported by the Veteran-$574 for 
the Veteran and $806 for his spouse-or $29,651 annually.  
Nonetheless, as shown above, the Veteran's family income is 
excessive even when using his lower figures as it would only 
reduce total countable family income by $2,892 per year.

Here, the Board has used the medical expenses submitted in 
November 2006 to provide a basis for grant of nonservice-
connected pension benefits as of December 1, 2006.  The 
Veteran is advised that should his family income change in 
the future or if he should incur significant out-of-pocket 
medical expenses, his entitlement to nonservice-connected 
pension benefits will be considered in light of the facts 
then of record.  




ORDER

As the veteran does not meet basic income eligibility 
requirements for entitlement to nonservice-connected 
disability pension benefits, the appeal as to this matter is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


